DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
While any delay in prosecution is regretted, further search and consideration of the amended claims has resulted in new grounds of rejection. Applicant is invited to telephone the Examiner if further discussion is desired to productively continue prosecution.  
Applicant has amended the specification to address the previous specification objection based on the use of the trademarked term VelcroTM. The Examiner withdraws the previous objection to the specification.
Applicant has amended claims 1-2 and 9-10 to address the previous claim objections based on the reference letters. The Examiner withdraws these previous claim objections. 
Applicant has amended claims 2 and 9 to correct unintentional typographical errors. The Examiner withdraws these previous claim objections. 
Applicant has amended claim 12 to correct the unintentional typographical error. As currently drafted, the claim appears to contain another typographical error. As best understood by the Examiner, the limitation “wherein the toy surface comprise removably catnip toys” may be corrected by replacing the phrase “comprise removably” with “comprises removable”. 
Applicant has amended the previous set of claims to address the previous 112(b) rejections made. The Examiner withdraws the previous 112(b) rejections as a result. However, upon further examination of the amended set of claims, the Examiner has made new claim objections and 112(b) rejections as indicated below.

Applicant has amended the previous set of claims to overcome prior 102 and 103 rejections. As a result, the previous rejection has been withdrawn. However, upon further examination and search, a new grounds of rejection is made as indicated in the 102 and 103 rejection sections below. 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
As currently drafted, claim 1 contains a grammatical error. The limitation, “the rear face selectively and removably connect along the support structure…” (ln 5-6). The limitation may be corrected by replacing the word “connect” with “connects”. 
As currently drafted, claim 12 contains a grammatical error in the following limitation: “toy surface comprise removably catnip toys” (ln 1-2). As best understood by the Examiner, the limitation may be corrected by replacing the phrase “comprise removably” with “comprises removable”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As currently drafted, claim 1 contains a grammatical error in the following limitation: “a planar surface, a grooved surface, a cushioned surface, a carpeted surface” (ln 8-10). As a result, it is unclear if one or all four of the planar/grooved/cushioned/carpeted surfaces are required. Confusion may be reduced by adding the word “and” or “or” before “a carpeted surface”. 
As currently drafted, claim 10 contains a grammatical error in the following limitation: “a planar surface, a grooved surface, a cushioned surface, a carpeted face, a toy surface” (ln 9-11). It is unclear if one or all of the planar/grooved/cushioned/carpeted/toy surfaces are required. The limitation may be corrected by adding the word “and” or “or” before “a toy surface”.
Additionally, claim 10 appears to contain a typographical error. The limitation “a carpeted face” (ln 10-11) is inconsistent with the “a planar surface, a grooved surface, a cushioned surface… toy surface” rendering the claim unclear. 
Claim 2 is indefinite because it is unclear if each of the panels contains a face with at least three different surfaces (i.e. a first panel has a planar surface, a grooved surface, and a cushioned surface; a second panel has a planar surface, a grooved surface, and a carpeted surface) or if the scratching panel system contains a plurality of panels each with a different surface (i.e. a first panel has a planar surface, a second panel has a grooved surface, a third panel has a cushioned surface).
Claim 9 is indefinite because it is unclear if each of the panels contains a face with at least four different surfaces (i.e. a first panel has a planar surface, a grooved surface, a cushioned surface, and a carpeted surface; a second panel has a planar surface, a grooved surface, a cushioned surface, and a carpeted surface) or if the scratching panel system contains a plurality of panels each
Claim 3-8 and 11-12 are indefinite because they depend on claims that are indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, 6-8 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by the 8 Step Cat Ladder (Sold by the Cat Ladder Store on Etsy available on Nov 8, 2017). 
Regarding claim 1, the 8 Step Cat Ladder discloses a scratching panel system (the 8 Step Cat Ladder; Fig 1), comprising: a support structure (side rails); a plurality of panels (8 steps), each panel comprising: a rear face (side of each step that engages with the side rails; as best seen in assembly instructions step 9) and a front face (shown in annotated Fig 2 below); the rear face selectively and removably connects along the support structure (the side of each step fits within a slot on the side rail; as shown in the assembly instructions step 9) in such a way that there is a visible gap (gap between steps; best seen in Fig 1) between adjacent panels so that the scratching panel system resembles a ladder (Fig 1); the front face (shown in annotated Fig 2) 

    PNG
    media_image1.png
    843
    531
    media_image1.png
    Greyscale

Fig 1. The 8 Step Cat Ladder

    PNG
    media_image2.png
    637
    985
    media_image2.png
    Greyscale

Fig 2. A Step of the 8 Step Cat Ladder provided to show the “front face”

Regarding claim 3, the 8 Step Cat Ladder discloses the scratching panel system of claim 1 as previously discussed. The 8 Step Cat Ladder discloses wherein each panel is made of wood (steps are made of maple or birch furniture grade plywood; ladder info section of product information). 
Regarding claim 6, the 8 Step Cat Ladder discloses the scratching panel system of claim 1 as previously discussed. The 8 Step Cat Ladder discloses comprising releasable fasteners (metal fasteners and slots on side rails and corresponding attachment mechanism on the side each step; as best seen in the assembly instructions) spaced along the support structure (assembly instructions step 9) and each rear face (assembly instructions step 9). 

    PNG
    media_image3.png
    177
    246
    media_image3.png
    Greyscale

Fig 3. The 8 Step Cat Ladder Assembly Instructions, Step 9 showing releasable fasteners
Regarding claim 7, the 8 Step Cat Ladder discloses the scratching panel system of claim 1 as previously discussed. The 8 Step Cat Ladder discloses wherein the grooves of the grooved surface are at least bi-directional (each of the front faces are planar surfaces made of carpet that is cushioned and grooved, the grooves in the carpet run in multiple directions; best seen in Fig 2). 
Regarding claim 8, the 8 Step Cat Ladder discloses the scratching panel system of claim 1 as previously discussed. The 8 Step Cat Ladder further discloses the support structure (side rails) is elongated having a length at least twice that of a width (best seen in Fig 4 provided below). 

    PNG
    media_image4.png
    881
    1140
    media_image4.png
    Greyscale

Fig 4. The 8 Step Cat Ladder Dimensions
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9-12 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over the 8 Step Cat Ladder (Sold by the Cat Ladder Store on Etsy available on Nov 8, 2017) in view of Haaf et al. (US Pub No 2010/0199921 A1). 
Regarding claim 2, the 8 Step Cat Ladder discloses the scratching panel system of claim 1 as previously discussed. The 8 Step Cat Ladder further discloses wherein the plurality of panels (8 steps) comprises front faces selected from a group consisting essentially of the planar surface, the grooved surface, the cushioned surface, and the carpeted surface (each of the front faces are planar surfaces made of carpet that is cushioned and grooved). 
The 8 Step Cat Ladder does not disclose at least three different front faces. However, Haaf et al. discloses a scratching panel system (multi-need cat activity pad) with at least three different front faces (a plurality of distinct regions as shown in Fig 1 - plush region 11, carpeted region 12, catnip region 13, crinkle material region 14). Therefore it would have been obvious to modify the 8 Step Cat Ladder with the invention of Haaf et al. by using at least three different faces as suggested and taught by Haaf et al. This would be done for the following reason: “a plurality of distinct regions are provided each to satisfy a need of a domestic car whereas different regions respond to different needs” (Haaf et al. para 0011). 
Regarding claim 9, the 8 Step Cat Ladder discloses the scratching panel system of claim 1 as previously discussed. The 8 Step Cat Ladder discloses the plurality of panels comprises at least four different front faces selected from a group consisting essentially of the planar surface, the 
The 8 Step Cat Ladder does not disclose the plurality of panels comprises at least four different front faces. However, Haaf et al. discloses a scratching panel system (multi-need cat activity pad) with at least four different front faces (a plurality of distinct regions as shown in Fig 1 - plush region 11, carpeted region 12, catnip region 13, crinkle material region 14). Therefore it would have been obvious to modify the 8 Step Cat Ladder with the invention of Haaf et al. by using at least three different faces as suggested and taught by Haaf et al. This would be done for the following reason: “a plurality of distinct regions are provided each to satisfy a need of a domestic car whereas different regions respond to different needs” (Haaf et al. para 0011). 
Regarding claim 10, the 8 Step Cat Ladder discloses a scratching panel system (8 Step Cat Ladder; Fig 1), comprising: a support structure (side rails), wherein the support structure is elongated having at least twice that of a width (best seen in Fig 4 provided above); a plurality of wood panels (8 steps), each panel comprising: a rear face (side of each step that engages with the side rails; as best seen in assembly instructions step 9) and a front face (shown in annotated Fig 2 above); the rear face (side of each step that engages with the side rails) adapted to selectively and removably connect along the support structure (side rails) in such a way that there is a visible gap (gap between steps; best seen in Fig 1 provided above) between the adjacent panels so that the scratching panel system resembles a ladder (Fig 1 provided above); the front face selected from a group consisting essentially of a planar surface, a grooved surface, a cushioned surface, a carpeted face, a toy surface (each of the front faces are planar surfaces made of carpet that is cushioned and grooved). 

The 8 Step Cat Ladder does not disclose at least three different front faces selected from said group, wherein at least one of the three different front faces has the toy surface. However, Haaf et al. discloses a scratching panel system (multi-need cat activity pad) with at least three different front faces (a plurality of distinct regions as shown in Fig 1 - plush region 11, carpeted region 12, catnip region 13, crinkle material region 14), wherein at least one of the three different front faces has the toy surface (catnip region 13). Therefore it would have been obvious to modify the 8 Step Cat Ladder with the invention of Haaf et al. by using at least three different front faces as suggested and taught by Haaf et al. This would be done for the following reason: “a plurality of distinct regions are provided each to satisfy a need of a domestic car whereas different regions respond to different needs” (Haaf et al. para 0011). 
The 8 Step Cat Ladder further discloses a base (mounting block) connected to the support structure (mounting block connects to the side rails and the wall) so that there is an angle of incidence between the base and the support structure (there is an acute angle formed between the mounting block and the side rail; as seen in the “installing mounting block instructions”). 
The 8 Step Cat Ladder discloses the claimed invention except for the angle of incidence is between 65 and 35 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an angle of incidence between 65 and 35 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 
The 8 Step Cat Ladder further discloses at least two angled connectors (hook and loop style fasteners on top of the mounting block; as seen in the “installing mounting block instructions”) interconnecting the base (mounting block) and the support structure (side rails) and comprising releasable fasteners (metal fasteners and slots on side rails and corresponding attachment mechanism on the side each step; as best seen in the assembly instructions) spaced along the support structure (assembly instructions step 9) and each rear face (assembly instructions step 9).
Regarding claim 11, the 8 Step Cat Ladder in view of Haaf et al. discloses the scratching panel system of claim 10 as previously discussed. The 8 Step Cat Ladder further discloses wherein the grooves of the grooved surface are at least bi-directional (each of the front faces are planar surfaces made of carpet that is cushioned and grooved, the grooves in the carpet run in multiple directions; best seen in Fig 2).
Regarding claim 12, the 8 Step Cat Ladder in view of Haaf et al. discloses the scratching panel system of claim 10 as previously discussed. Haaf et al. further discloses the toy surface comprises removable catnip toys (catnip region 13).
Claims 4-5 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over the 8 Step Cat Ladder (Sold by the Cat Ladder Store on Etsy available on Nov 8, 2017).
Regarding claim 4, the 8 step Cat Ladder discloses the scratching panel system of claim 1 as previously discussed. The 8 Step Cat Ladder discloses further comprising a base (mounting block) connected to the support structure (mounting block connects to the side rails and the wall) so that there is an angle of incidence between the base and the support structure (there is 
The 8 Step Cat Ladder discloses the claimed invention except for the angle of incidence is between 65 and 35 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an angle of incidence between 65 and 35 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This would be done to increase the stability of the cat ladder, offering a safer device for the pet. 
Regarding claim 5, the 8 Step Cat Ladder discloses the scratching panel system of claim 4 as previously discussed. The 8 Step Cat Ladder discloses at least two angled connectors (hook and loop style fasteners on top of the mounting block; as seen in the “installing mounting block instructions”) interconnecting the base (mounting block) and the support structure (side rails). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Cat Bridge available on Etsy, sold by CatsMode should be contemplated with consideration to the angle of incidence defined in claims 3 and 10.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644